Blandford, J.
In an action against a railroad company for personal injuries resulting from the fall of a derrick used in digging a well for defendant, the plaintiff testified, in brief, as follows: One Palmer had ■charge of the work in digging the well; plaintiff was employed by him, and he and his father were the section bosses. On Tuesday morning plain*412tiff was at work; Palmer ordered him to go on top of the derrick and loosen one of the guy poles. He said to Palmer that he had heard that something had cracked or broken about the derrick, and asked if there was any danger. Palmer cursed, and said he could do as he was ordered, or leave — that there was no danger. 'Plaintiff went up carefully, and succeeded in unscrewing one nut, when a guy pole below broke, and the derrick fell, throwing him some twenty feet to the ground, whereby he was injured, etc.':
Calvin George; E. W. Butler, for plaintiff in error.
J. A. Billups, for defendant.
Held, that the evidence tendered to show negligence on the part of the defendant, and the grant of a non suit was error.
Judgment reversed.